This is an equity case seeking a decree of specific performance of a parol contract for the purchase of land, and to enjoin the defendant from prosecuting further a pending distress proceeding for rent of the premises involved. At the direction of the judge the jury returned a verdict answering three specific questions. The only assignment of error is upon a judgment overruling the defendant's motion for new trial. The motion to dismiss the writ of error, upon the ground that no final decree is excepted to, is sustained. McGowan v.  Lufburrow, 81 Ga. 358 (7 S.E. 314); Heaton v.  Haisten, 143 Ga. 589 (85 S.E. 765); Lingo v. Rich,  169 Ga. 628 (151 S.E. 387); Henson v. Merritt, 193 Ga. 108
(17 S.E.2d 545). (In the last-cited case, due to an error of the printer as pointed out in 194 Ga. 882, the decision as published is not clear. The opinion as rendered by this court points out that the assignments of error were on the judgments overruling the motion for a new trial and overruling a demurrer to an amendment, and recites that there was no assignment of error on the final decree.) It is immaterial whether the judge, in requiring the jury to answer specific questions, acted by request of counsel under the Code, § 37-1104, or on the court's own motion under § 37-1105. The rule applies in all cases in equity where a special verdict rather than a general verdict is returned by the jury.
Writ of error dismissed. All the Justicesconcur.
                      No. 14705. NOVEMBER 29, 1943.